         Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


ELIZABETH ANN S.,1                               2:19-cv-00822-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


KEVIN S. KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 2 of 17




MICHAEL W. PILE
Acting Regional Chief Counsel
KATHRYN A. MILLER
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2240

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Elizabeth Ann S. seeks judicial review of the

final decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On January 5, 2015, Plaintiff protectively filed her

application for DIB benefits, and on January 8, 2015,

protectively filed her application for SSI benefits.               Tr. 15,




2 - OPINION AND ORDER
            Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 3 of 17




199-207.2        Plaintiff alleges a disability onset date of July 7,

2014.        Tr. 15, 199, 202.      Plaintiff=s application was denied

initially and on reconsideration.             An Administrative Law Judge

(ALJ) held a hearing on December 21, 2017.                Tr. 15, 32-67.

Plaintiff, a medical expert (ME), and a vocational expert (VE)

testified at the hearing.            Plaintiff was represented by an

attorney at the hearing.

        On April 30, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.         Tr. 15-23.     Plaintiff requested review by the

Appeals Council.          On March 22, 2019, the Appeals Council denied

Plaintiff's request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.                     Tr. 1-

3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

        On May 28, 2019, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner=s decision.



                                      BACKGROUND

        Plaintiff was born on December 12, 1964.              Tr. 199, 202.




       Citations to the official Transcript of Record (#10)
        2

filed by the Commissioner on November 26, 2019, are referred to
as "Tr."


3 - OPINION AND ORDER
     Case 2:19-cv-00822-BR    Document 20    Filed 05/20/20   Page 4 of 17




Plaintiff was 49 years old on her alleged disability onset date.

Tr. 79.    Plaintiff has at least a high-school education.

Tr. 226.   Plaintiff has past relevant work experience as an

apartment-house manager, commercial cleaner, kitchen supervisor,

cook, and cook helper.       Tr. 22-23.

     Plaintiff alleges disability due to fibromyalgia;

neuropathy in hands and feet; diabetes; depression; anxiety;

mitral valve prolapse; and knee, back, and shoulder surgeries.

Tr. 20, 225.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 20-22.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42



4 - OPINION AND ORDER
     Case 2:19-cv-00822-BR    Document 20    Filed 05/20/20   Page 5 of 17




U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.   Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th



5 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 6 of 17




Cir. 2008).   Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the



6 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 7 of 17




listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.



7 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 8 of 17




     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.             Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since July 7, 2014, Plaintiff's

alleged disability onset date.      Tr. 17.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "degenerative joint disease of the left knee,

status-post total knee arthroplasty, and degenerative disc

disease of the lumbar spine, status-post laminectomies."



8 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 9 of 17




Tr. 17.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 18.   The ALJ found Plaintiff has the RFC to

perform light work and must be allowed to alternate between

sitting and standing every 30 minutes while on task.             Plaintiff

cannot crouch, crawl, or climb ladders or scaffolds, but she can

occasionally stoop, kneel, and climb ramps and stairs.

Plaintiff should avoid all exposure to excessive vibrations and

unprotected heights.    Tr. 19.

     At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work as an apartment-house manager.             Tr. 22.

     Accordingly, the ALJ found Plaintiff is not disabled.

Tr. 23.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide clear and convincing reasons for discounting the opinion

of Michael Henderson, M.D., a consulting physician, and (2)

failed to provide germane reasons for discounting the statements

of lay witnesses regarding Plaintiff's symptoms and limitations.



9 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 10 of 17




I.   The ALJ properly discounted the opinion of Dr. Henderson
     and provided legally sufficient reasons for doing so.

     Plaintiff contends the ALJ erred when he improperly

rejected Dr. Henderson's opinion regarding Plaintiff's

limitations.

     A.      Standards

             "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability -- the claimant's ability to

perform work."     Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

             "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   An ALJ can satisfy the

"substantial evidence" requirement by "setting out a detailed

and thorough summary of the facts and conflicting clinical

evidence, stating his interpretation thereof, and making

findings."     Reddick, 157 F.3d at 725.     "The ALJ must do more

than state conclusions.      He must set forth his own


10 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20    Page 11 of 17




interpretations and explain why they, rather than the doctors',

are correct."     Id. (citation omitted).

     B.      Analysis

             Plaintiff contends Dr. Henderson's finding that

Plaintiff had "no severe limitations" related only to

Plaintiff's back pain, and Dr. Henderson's finding of other

limitations was related to Plaintiff's left-knee arthroplasty

supported by his own examination of Plaintiff.

             In response the Commissioner contends the ALJ's

evaluation of Plaintiff's limitations is supported by other

medical evidence in the record, and, therefore, the ALJ properly

discounted Dr. Henderson's opinion.

             On February 15, 2018, Dr. Henderson, a consultative

physician, performed an independent medical examination of

Plaintiff.    Tr. 737-46.    Dr. Henderson noted Plaintiff had

limited ability to stand, to squat, and to walk due to left-knee

pain and was limited to walking one block at a time at a

relatively slow pace.    Tr. 739.    He also noted Plaintiff's

complaint of back pain, but he stated this seemed to be "less

than severe and mechanical in nature" and he did not recommend

any functional limitation in this regard.          Id.      Dr. Henderson

also completed a capacity assessment in conjunction with his



11 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 12 of 17




examination and indicated Plaintiff could lift and/or carry up

to 50 pounds; could only stand for one hour at a time for a

total of three hours; could walk only five minutes at a time for

a total of 45 minutes; could never climb stairs, ramps, ladders,

or scaffolds; and could never kneel, crouch, or crawl.

Tr. 741-42, 744.

           Dr. Henderson stated the following in his assessment

of Plaintiff's back pain:

           Although she does complain of back pain, the history
           is nonspecific and is not supported or correlate to
           the imaging findings. Exam also did not show any
           neurologic findings consistent with the imaging
           findings. Therefore the pain seems to be less than
           sever and mechanical in nature. Therefore no
           functional limitations can be recommended as the
           findings are not severe. There was weakness with the
           left hip flexors, but no corroborating evidence is
           available to interpret the effects.

Tr. 739.   Dr. Henderson's reference to "no[] severe" findings

related to Plaintiff's back pain.      On the check-the-box section

of the evaluation form, Dr. Henderson indicated Plaintiff's

lifting/carrying and postural limitations related to her "left

knee arthroplasty" and "left knee."        Tr. 741, 744.

Dr. Henderson noted Plaintiff exhibited pain in her left knee,

she had left-sided antalgia when walking, exhibited weakness on

her entire left lower extremity more proximally than distally,

and exhibited mild difficulty when walking.          Tr. 738-39.


12 - OPINION AND ORDER
        Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 13 of 17




Dr. Henderson also noted an MRI of Plaintiff's lumbar spine in

December 2016 showed impingement of the right L4 and L5 nerve

root.    Tr. 737, 727.     Thus, Dr. Henderson's assessment of

Plaintiff's limitations is supported by medical evidence in the

record together with his own clinical findings.

             The ALJ gave Dr. Henderson's opinion "partial weight"

on the grounds that Dr. Henderson did not recommend any

functional limitations because "there were no severe findings"

and there was not any evidence to support Dr. Henderson's

assessed limitations on Plaintiff's standing or walking capacity

or her inability to perform postural activities.               Tr. 22.     The

ALJ also rejected Dr. Henderson's 50-pound lifting limitation

and instead imposed a limitation of lifting 10/20 pounds more

consistent with light work.         Tr. 22.

             The ALJ relied on the opinions of Susan Moner, M.D.,

and Neal Berner, M.D., state-agency consultants, who found

Plaintiff could perform light level work with certain postural

and environmental limitations.         Tr. 21, 68-89, 92-115.          The ALJ

gave the opinions of Drs. Moner and Berner "substantial weight,"

but he included in his assessment of Plaintiff's RFC the added

limitation to alternate between sitting and standing/walking

every 30 minutes.       Tr. 21.



13 - OPINION AND ORDER
      Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20    Page 14 of 17




           The ALJ also relied on the opinion of Lynne Jahnke,

M.D., the ME who testified at Plaintiff's hearing.               Dr. Jahnke

stated although Plaintiff had a history of knee surgeries, there

was not a record of ongoing treatment for the two years before

the hearing.     Tr. 39-40.   Dr. Jahnke also noted Plaintiff had

some degenerative disc disease of the spine in January 2016, but

there was not any indication of associated treatment in the

record.    Id.

           On this record the Court concludes the ALJ properly

discounted the opinion of Dr. Henderson and provided legally

sufficient reasons supported by substantial evidence in the

record for doing so.

II.   The ALJ properly discounted the lay-witness statements and
      provided legally sufficient reasons for doing so.

      Plaintiff contends the ALJ erred when he discounted the

lay-witness statements of Joe D., Plaintiff's husband; Ashley

M., Plaintiff's daughter; and Lisa McCoy, Plaintiff's long-time

friend.

      A.    Standards

           Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."               Lewis v. Apfel,


14 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 15 of 17




236 F.3d 503, 511 (9th Cir. 2001).         The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."              Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.         Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

            The ALJ is not required, however, "to discuss every

witness's testimony on a[n] individualized, witness-by-witness

basis.    Rather, if the ALJ gives germane reasons for rejecting

testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different

witness."    Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012).

     B.     Analysis

            On February 21, 2015, Joe D., Plaintiff's husband,

completed a Third-Party Function Report in which he stated,

among other things, that Plaintiff "can't walk or stand a long

time."    Tr. 256.   In an undated letter, Ashley M., Plaintiff's

daughter, stated Plaintiff can "barely walk around from the pain



15 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20    Page 16 of 17




she is in."   Tr. 326.   In another undated letter, Lisa McCoy,

Plaintiff's friend, stated Plaintiff is unable to get out of bed

or leave her house some days.      Tr. 327.

          The ALJ discounted these statements on the grounds

that they were "not particularly informative" and not supported

by the medical records.      Tr. 21.   For example, the ALJ noted Joe

D.'s statements "simply added or recited [Plaintiff's]3 assertion

of disrupted sleep, chronic pain, and instability to walk or

stand," which the ALJ had already found were not supported by

"significant reports or objective findings."           Id.

          On this record the Court concludes the ALJ properly

discounted the lay-witness testimony and provided germane

reasons for doing so.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the




3  The Court notes Plaintiff did not challenge the ALJ's
determination regarding Plaintiff's testimony.


16 - OPINION AND ORDER
     Case 2:19-cv-00822-BR   Document 20   Filed 05/20/20   Page 17 of 17




Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 20th day of May, 2020.



                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




17 - OPINION AND ORDER
